DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 January 2021 (hereinafter referred to as "Amendment") is sufficient to overcome the objections to drawings and to claims 15-28 stated in the Non-Final Rejection Office Action mailed 30 November 2020 (hereinafter referred to as "OA").
The Amendment fails to overcome the rejections of claims 15-28 under 35 U.S.C. § 102 and 103 stated in the OA. See detailed reasoning below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18 and 22-24 are rejected under 35 § U.S.C. 102(a)(2) as being anticipated by Deane (US-9952323-B2, hereinafter referred to as “Deane”).

Regarding claim 15, Deane teaches:
A distance meter for measuring a distance to a target object (Fig 1, 11:1-2; photonic interrogation device 105 to determine a distance to an object), the distance meter comprising:
a transmitter (Fig 1, laser interrogation source 110), which is configured to generate an oriented emitted beam, which defines a target axis (Fig 1, 11:43-44; interrogation beam 125 directed toward object 150), for a single-point measurement to the target object (Fig 1, 11:66-67; interrogation beam 125 is directed toward object 150, interrogation source 110 in a collimated “spot” mode (single-point measurement));
a receiver, which is configured to acquire at least a part of the emitted beam returning from the target object as a received beam (Fig 1, 11:10-11; image sensor 115 is configured to detect returned illumination 130 from target object 150); and
a computer unit (Fig 9, computing system environment 900, processor 902), which is configured to derive a distance to the target object based on the received beam (Figs 8-9, 24:1-2, 24:18-19, 25:21-24; computer system 900 performs process 800 of determining a distance to an object; at step 807, a signal is generated corresponding to a characteristic of the reflected beam; at step 809, a distance is determined to the object based upon the signal (generated at step 807)), wherein:
the receiver for acquiring the received beam has an optoelectronic sensor including an arrangement of microcells (Fig 1, image sensor 115 includes an array of photosensitive diodes 140),
the receiver and the computer unit are configured such that a set of individually readable subregions of the receiver are definable (Fig 5, 8:2-4; image sensor 115 includes an array of photosensitive diodes 140 (each pixel 140 on its own is individually readable); image sensor is configured to operate by enabling time-varying subsets of image array pixels (e.g., a rolling pixel sub-array); several sets of pixel sub-arrays 550, sub-array 550`), and
the receiver and the computer unit are configured to derive a set of runtimes with respect to different cross-sectional components of the received beam acquired using the individually readable subregions of the receiver (Figs 1, 6, 11:34-35, 18:64-67, 19:1-5; pixels 140a and 140b include a time-of-flight (TOF) element (pixel-level TOF); emitted beam 60 is reflected off object 610 and is incident on the image sensor at angle θ1; emitted beam 62 is reflected off object 615 and is incident on the image sensor at angle θ2; two different returns over the course of just one measurement period (almost simultaneously); two different runtimes (TOF)), wherein the computer unit is configured to use the set of runtimes to evaluate whether the received beam is corrupted by having in its cross section parts associated with multiple target distances (Figs 1, 6, 12:33-37, 19:6-18; due to features of object 150, returned illumination 130 is incident over several columns, corresponding to different return angles 116 (different features/targets); objects 610 and 615 return beams with angles θ1 and θ2; return beams with different angles (different columns within the same row) indicate multiple targets (features); this scenario causes a step function in the position of the object returned by device 105, owing to the distance being determined using triangulation (instead of TOF)).

Regarding claim 16, all elements of claim 15 have been addressed above.
Deane further teaches wherein the computer unit is configured, based on the cross-sectional components of the received beam acquired using the individually readable subregions of the receiver, to carry out an evaluation of surfaces of the target object irradiated using the emitted beam (Figs 1, 6, 11:34-35, 12:33-37, 18:64-67, 19:1-18; pixels 140a and 140b include a time-of-flight (TOF) element (pixel-level TOF); emitted beam 60 is reflected off object 610 and is incident on the image sensor at angle θ1; emitted beam 62 is reflected off object 615 and is incident on the image sensor at angle θ2; two different returns over the course of just one measurement period (almost simultaneously); two different runtimes (TOF); due to features of object 150, returned illumination 130 is incident over several columns, corresponding to different return angles 116 (different features/targets); return beams with different angles (different columns within the same row) indicate multiple targets (features); this scenario causes a step function in the position of the object returned by device 105, owing to the distance being determined (evaluated) using triangulation (instead of TOF)).

Regarding claim 17, all elements of claim 16 have been addressed above.
Deane further teaches wherein the receiver and the computer unit are configured to take the evaluation into consideration in the derivation of the distance to the target object, and wherein, based on the evaluation:
the distance to the target object derived from the received beam is identified as incorrect, or
distance measurement data which are acquired using the individually readable subregions of the receiver, which are weighted differently, or
a further set of adapted individually readable subregions of the receiver is defined for the target object (Figs 1, 6, 11:34-35, 12:33-37, 18:64-67, 19:1-18; pixels 140a and 140b include a time-of-flight (TOF) element (pixel-level TOF); emitted beam 60 is reflected off object 610 and is incident on the image sensor at angle θ1; emitted beam 62 is reflected off object 615 and is incident on the image sensor at angle θ2; two different returns over the course of just one measurement period (almost simultaneously); two different runtimes (TOF); due to features of object 150, returned illumination 130 is incident over several columns, corresponding to different return angles 116 (different features/targets); return beams with different angles (different columns within the same row) indicate multiple targets (features); this scenario (based on the evaluation that multiple return beams indicate multiple targets) causes a step function in the position of the object returned by device 105, owing to the distance being determined (evaluated) using triangulation (instead of TOF)).

Regarding claim 18, all elements of claim 15 have been addressed above.
Deane further teaches wherein the receiver and the computer unit are configured such that a defined cross-sectional component of the emitted beam is associated with respective individually readable subregions of the receiver (Figs 1, 5-6, 8:2-4, 12:33-37, 19:6-18; image sensor 115 includes an array of photosensitive 1 and θ2; return beams with different angles (different columns within the same row) indicate multiple targets (features)).

Regarding claim 22, all elements of claim 15 have been addressed above.
Deane further teaches wherein the sensor is designed as a single-photon avalanche diode (SPAD) arrangement (Figs 1-2, 11:13-14 and 27-28, 13:4-5; image sensor 115 includes an array of photosensitive diodes 140; array 140 includes a SPAD pixel 140a; array 140 includes a SPAD pixel 140b; SPAD pixel architecture 140) and is configured such that it has at least one of the following properties:
a photosensitivity for wavelengths between 300 nm and 1100 nm wherein the SPAD arrangement is based on a silicon receiver (SPAD wafer 1840 is based on silicon (photosensitivity for wavelengths between 300 nm and 1,100 nm is an inherent property of Silicon)),

an overbreak operating mode (Fig 1, 3, 11:31-34, 13:21-33; pixels 140a and 140b includes an avalanche photodiode operating in either linear avalanche or Geiger mode; SPAD current-voltage characteristic 300; reverse bias level Vgeiger beyond the breakdown of a semiconductor p-n junction, and indicates so-called Geiger mode of an avalanche photodiode (e.g., a SPAD)), or
a linear operating mode (Figs 1, 3, 11:31-34, 13:21-33, pixels 140a and 140b includes an avalanche photodiode operating in either linear avalanche or Geiger mode; at voltage level Vgeiger, a SPAD develops a current from incident photon radiation with SPAD gain being substantially linear).

Regarding claim 23, all elements of claim 15 have been addressed above.
Dean further teaches wherein the receiver is configured such that:
the sensor includes an arrangement of single-photon avalanche photodiodes (SPAD), which has a plurality of microcells and is configured such that the microcells are readable individually or in microcell groups and thus individually readable subregions of the receiver are definable, or
the receiver has multiple SPAD arrangements, wherein the multiple SPAD arrangements are configured such that individually readable subregions of the receiver are each definable such that they are based on microcells of a single SPAD arrangement or on microcells of a combination of SPAD arrangements of the multiple SPAD arrangements (Figs 1-2, 5, 8:2-4, 11:13-14 and 27-28, 13:4-5; image sensor 115 includes an array of photosensitive diodes 140; array 140 includes a SPAD pixel 140a; array 140 includes a SPAD pixel 140b; SPAD pixel architecture 140; each pixel 140 on its own is individually readable; image sensor is configured to operate by enabling time-varying subsets of image array pixels (e.g., a rolling pixel sub-array); several sets of pixel sub-arrays 550, sub-array 550`).

Regarding claim 24, all elements of claim 15 have been addressed above.
Deane further teaches wherein the transmitter is configured to provide the emitted beam as pulsed laser measurement radiation (Fig 1, 14:30-31, 17:21-22; interrogation source 110, which is typically a laser, emits a pulse having a finite pulse width; time between successive pulses of interrogation source 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Deane in view of Isogai et al. (US-8698943-B2, hereinafter referred to as “Isogai”).

Regarding claim 19, all elements of claim 18 have been addressed above.
Deane further teaches wherein the receiver and the computer unit are configured:
to derive raw distance data respectively associated with the individually readable subregions of the receiver,

to associate fine distances with defined target directions in relation to the target axis (Figs 1, 5-6, 11:34-35, 12:33-37, 18:64-67, 19:1-18; image sensor 115 includes an array of photosensitive diodes 140 (each pixel 140 on its own is individually readable); several sets of pixel sub-arrays 550, sub-array 550`; pixels 140a and 140b include a time-of-flight (TOF) element (pixel-level TOF); emitted beam 60 is reflected off object 610 and is incident on the image sensor at angle θ1; emitted beam 62 is reflected off object 615 and is incident on the image sensor at angle θ2; two different returns over the course of just one measurement period (almost simultaneously); two different runtimes (TOF); due to features of object 150, returned illumination 130 is incident over several columns, corresponding to different return angles 116 (different features/targets); return beams with different angles (different columns within the same row) indicate multiple targets (features); this scenario causes a step function in the position of the object returned by device 105, owing to the distance being determined (evaluated) using triangulation (instead of TOF))
Deane does not teach to carry out an unfolding algorithm for deriving a set of fine distances, based on the raw distance data, especially wherein one fine distance is derived for each individually readable subregion of the set of individually readable subregions.
to carry out an unfolding algorithm for deriving a set of fine distances, based on the raw distance data, especially wherein one fine distance is derived for each individually readable subregion of the set of individually readable subregions (Figs 1 , 3-5, 5:41-48, 8:63-67, 9:55-67, 10:5-9 and 17-20, imaging apparatus 10, an imaging unit 11, a focal range control unit 12 to produce distance-dependent blurred images, a distance measurement unit 14, extended depth of field/hyperfocal distance, performs a deconvolution/unfolding, calculates a distance map corresponding to individual pixels and/or groups of pixels/subregions).
Isogai is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problems faced by the inventor (performing unfolding/deconvolution).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (hereinafter referred to as “Phosita”) to which the claimed invention pertains to have modified the distance meter taught by Deane to also include to carry out an unfolding algorithm for deriving a set of fine distances, based on the raw distance data, especially wherein one fine distance is derived for each individually readable subregion of the set of individually readable subregions as taught by Isogai, the phosita being motivated to apply that modification in order to increase the accuracy of the distance meter via obtaining a set of fine and accurate distance measurement final results from a set of raw and coarse distance measurement preliminary results.


Deane further teaches 
deriving the raw distance data (Figs 1, 5-6, 11:34-35, 12:33-37, 18:64-67, 19:1-18; image sensor 115 includes an array of photosensitive diodes 140; pixels 140a and 140b include a time-of-flight (TOF) element (pixel-level TOF); emitted beam 60 is reflected off object 610 and is incident on the image sensor at angle θ1; emitted beam 62 is reflected off object 615 and is incident on the image sensor at angle θ2; two different returns over the course of just one measurement period (almost simultaneously); two different runtimes (TOF); due to features of object 150, returned illumination 130 is incident over several columns, corresponding to different return angles 116 (different (multiple) features/targets); return beams with different angles (different columns within the same row) indicate multiple targets (features); this scenario causes a step function in the position of the object returned by device 105, owing to the distance being determined (evaluated) using triangulation (instead of TOF)),

associating fine distances with defined target directions(Figs 1, 5-6, 11:34-35, 12:33-37, 18:64-67, 19:1-18; image sensor 115 includes an array of photosensitive diodes 140 (each pixel 140 on its own is individually readable); several sets of pixel sub-arrays 550, sub-array 550`; pixels 140a and 140b include a time-of-flight (TOF) element (pixel-level TOF); emitted beam 60 is reflected off object 610 and is incident on the image sensor at angle θ1; emitted beam 62 is reflected off object 615 and is incident on 2; two different runtimes (TOF); due to features of object 150, returned illumination 130 is incident over several columns, corresponding to different return angles 116 (different features/targets); return beams with different angles (different columns within the same row) indicate multiple targets (features); this scenario causes a step function in the position of the object returned by device 105, owing to the distance being determined (evaluated) using triangulation (instead of TOF)).
Deane does not teach wherein the computer unit is configured to carry out an automated preprogrammed measurement procedure having the following steps:

deriving the set of fine distances, and

Isogai further teaches wherein the computer unit is configured to carry out an automated preprogrammed measurement procedure having the following steps (14:9-16, a computer program realizes the method by a computer, storing the computer program in a computer readable recording medium):
deriving the set of fine distances (Figs 1, 3-5, 5:41-48, 8:63-67, 9:55-67, 10:5-9 and 17-20; imaging apparatus 10, imaging unit 11, focal range control unit 12 to produce distance-dependent blurred images; distance measurement unit 14; extended depth of field/hyperfocal distance; performs a deconvolution/unfolding; calculates a distance map corresponding to individual pixels and/or groups of pixels/subregions).


Deane further teaches wherein the derivation of the set of fine distances is based on at least one of the following:
a lookup table, which enables a correlation between a raw distance and a beam diameter of the emitted beam imaged on the receiver (Figs 13-14, 12:62-63; 29:49-53; control logic; computation requirements are reduced by using a lookup table; a lookup table containing the address of the activated column for image sensor location determination), and
a function, which outputs a beam diameter of the emitted beam imaged on the receiver based on the raw distances as function parameters (Fig 9, 24:60-63; processor 902 receives instructions from a software application or module to perform functions).

Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Deane in view of Niclass (US-8355117-B2, hereinafter referred to as “Niclass”).
All elements of claim 15 have been addressed above.
Deane does not teach wherein the receiver is configured by means of a filter mask having different filters with respect to transmission behavior, such that the sensor surface has regions having spectral photosensitivity different from one another.
Niclass teaches wherein the receiver is configured by means of a filter mask having different filters with respect to transmission behavior, such that the sensor surface has regions having spectral photosensitivity different from one another (Fig 1, 6:5-7, 10:46-53; solid-state image sensor 60 comprising an array of pixels 70 based on avalanche photodiodes; usual color filters such as, but not restricted to, Red, Green and Blue, or infrared filters (these filters have different spectral photosensitivity), can be used to generate distance map images).
Niclass is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (measuring distances using a sensor surface with regions of different spectral photosensitivity).
It would have been obvious before the effective filing date of the claimed invention to a phosita to which the claimed invention pertains to have modified the distance meter taught by Deane to also include wherein the receiver is configured by means of a filter mask having different filters with respect to transmission behavior, such that the sensor surface has regions having spectral photosensitivity different from one another as taught by Niclass, the phosita being motivated to apply that modification in order to better resolve spatial details of target features by minimizing interference of beams returned from multiple target features.

Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Deane in view of Niclass and Rohner et al. (US-8896843-B2, hereinafter referred to as “Rohner”).
All elements of claim 25 have been addressed above.
Neither Deane nor Niclass teaches wherein the computer unit is configured, based on the regions having spectral photosensitivity different from one another, to take into consideration diffraction effects of the speckle field when carrying out the evaluation.
Rohner teaches wherein the computer unit is configured, based on the regions having spectral photosensitivity different from one another, to take into consideration diffraction effects of the speckle field when carrying out the evaluation (Fig. 1, 13:13-33, a measurement beam 12 with wavelength λ, radiation source 16, non-cooperative (microscopically rough) target 11 that has to be surveyed and where optical radiation forms a speckle field, resolving/taking into consideration speckle field on target 11).
Rohner is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (distance measurement errors due to diffraction effects (speckle field)).
It would have been obvious before the effective filing date of the claimed invention to a phosita to which the claimed invention pertains to have modified the distance meter taught by Deane, and modified in view of Niclass, to also include wherein the computer unit is configured, based on the regions having spectral photosensitivity different from one another, to take into consideration diffraction effects of the speckle field when carrying out the evaluation as taught by Rhone, the phosita being motivated to apply that modification in order to improve accuracy of distance measurements by correcting measurement errors caused by spectral (wavelength) photosensitivity-dependent diffraction effects of speckle fields.

s 27 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Deane in view of Kostamovaara (US-9874629-B2, hereinafter referred to as “Kostamovaara”).

Regarding claim 27, all elements of claim 15 have been addressed above.
Deane does not teach wherein the distance meter has a fiber coupling and is configured such that returning parts of the emitted beam are distributed by means of light mixing uniformly onto the sensor.
Kostamovaara teaches wherein the distance meter has a fiber coupling and is configured such that returning parts of the emitted beam are distributed by means of light mixing uniformly onto the sensor (Figs 1, 8, 13:45-63; transmitting optical fiber 800; receiving optical fiber 806; array 200 of a plurality of detector element 250 to 266).
Kostamovaara is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (having returning parts of the emitted beam be distributed uniformly onto the sensor).
It would have been obvious before the effective filing date of the claimed invention to a phosita to which the claimed invention pertains to have modified the distance meter taught by Deane to also include wherein the distance meter has a fiber coupling and is configured such that returning parts of the emitted beam are distributed by means of light mixing uniformly onto the sensor as taught by Kostamovaara, the phosita being motivated to apply that modification in order to 

Regarding claim 28, all elements of claim 15 have been addressed above.
Deane further teaches wherein the distance meter has a receiving circuit, which is configured for processing the reception signal (Figs 1, 9, 24:65-67; photonic interrogation device 105; image sensor 115; optical interrogation system 907; processor 902 is configured to receive images of a target scene from the image sensor, and to estimate distance information of the target scene from the image) and 



Dean does not teach 
a waveform digitization of the reception signal having sub-picosecond-accurate time resolution,
a time measuring circuit having a time-digital converter, and
a phase measurement of the reception signal with respect to an emitted signal provided by the emitted beam.
Kostamovaara teaches 

a time measuring circuit having a time-digital converter (Figs 2A-2C, 5:27-39, 7:23-34; receiver unit 104 comprises a TDC (time-digital converter)-circuit 208; TDC-circuit 208 comprises an oscillator and a counter for determining time of flight; TDC circuit 208 comprises more than one TDC unit 270; each detector element 250-266 feeds its electric signal to one TDC unit 270; TDC 208 provides refined timing for detections and increases resolution of measurement), and
.

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.

Regarding claims 15-18 and 22-24, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference 

Regarding claims 19-21, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Eisele et al. (US-9348018-B2, hereinafter referred to as “Eisele”) that was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, applicant’s argument that Isogai is a non-analogues art is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Isogai is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problems faced by the inventor (performing unfolding/deconvolution).

Regarding claims 25-28, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Eisele that was applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to El-Sayed Eid whose telephone number is (408) 918-7657. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 8:00 am - 4:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/E.E./Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645